         Case 2:13-cr-00326-JCM-PAL Document 58
                                             59 Filed 01/11/21
                                                      01/13/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     SYLVIA A. IRVIN
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Sylvia_Irvin@fd.org
 6
     Attorney for Leonard Earl Russell
 7
                                 UNITED STATES DISTRICT COURT
 8
                                       DISTRICT OF NEVADA
 9
     UNITED STATES OF AMERICA,                             Case No. 2:13-cr-00326-JCM-PAL
10
                    Plaintiff,                             STIPULATION TO CONTINUE
11                                                         SUPERVISED RELEASE HEARING
            v.
                                                           (First Request)
12
     LEONARD EARL RUSSELL,
13
                    Defendant.
14
15          IT IS HEREBY STIPULATED AND AGREED, by and between United States
16   Attorney Nicholas A. Trutanich and Assistant United States Attorney and Travis Leverett,
17   counsel for the United States of America, and Federal Public Defender Rene L. Valladares and
18   Assistant Federal Public Defender Sylvia A. Irvin, counsel for the defendant Leonard E.
19   Russell, that the supervised release revocation hearing currently scheduled on January 20, 2021,
20   at 10:00am, be vacated and continued to a date and time convenient to the Court, but no sooner
21   than fourteen (14) days.
22          This Stipulation is entered into for the following reasons:
23          1.      On December 14, 2020, Mr. Russell made his initial appearance on a summons
24   and a petition alleging violations of supervised release. ECF No. 53. Mr. Russell was
25   continued on release and his revocation hearing was set for January 20, 2021. See id.
26
         Case 2:13-cr-00326-JCM-PAL Document 58
                                             59 Filed 01/11/21
                                                      01/13/21 Page 2 of 3




 1          2.     On January 5, 2021, defense counsel learned that Mr. Russell was in the Clark
 2   County Detention Center &&'& due to an alleged violation of house arrest conditions
 3   related to a pending state court matter.
 4          3.     Mr. Russell’s state public defender advised defense counsel that the state court
 5   was inclined to release Mr. Russell if he agreed to reside in the federal residential reentry
 6   center (RRC). Government counsel and U.S. Probation Officer King are agreeable to Mr.
 7   Russell residing in the RRC. However, Mr. Russell must first test negative for Covid-19
 8   before the RRC will officially accept him. A request has been made to CCDC to have him re-
 9   tested. Once he tests negative, Mr. Russell has agreed to sign a waiver modifying his
10   conditions of supervised release so that he can reside in the RRC.
11          4.     Defense counsel asks to continue the revocation hearing to allow time for Mr.
12   Russell to be tested at CCDC, for the results to be returned and submitted to Probation and the
13   RRC, for Mr. Russell to sign the waiver of his supervised release conditions, and for this
14   Court to consider the modification.
15          5.     Undersigned counsel has discussed this stipulation with government counsel
16   and with Probation Officer King, and they do not oppose this stipulation.
17          6.      Mr. Russell is in custody at CCDC, and he agrees to this stipulation
18          This is the first request to continue the supervised release hearing.
19          DATED this 11th day of January, 2021.
20
21    RENE L. VALLADARES                               NICHOLAS A. TRUTANICH
      Federal Public Defender                          United States Attorney
22
23
      By /s/ Sylvia A. Irvin            .              By /s/ Travis Leverett           .
24    SYLVIA A. IRVIN                                  TRAVIS LEVERETT
      Assistant Federal Public Defender                Assistant United States Attorney
25
26
                                                       2
         Case 2:13-cr-00326-JCM-PAL Document 58
                                             59 Filed 01/11/21
                                                      01/13/21 Page 3 of 3




 1
 2                               UNITED STATES DISTRICT COURT

 3                                   DISTRICT OF NEVADA

 4
     UNITED STATES OF AMERICA,                          Case No. 2:13-cr-00326-JCM-PAL
 5
                   Plaintiff,                           ORDER
 6
            v.
 7
     LEONARD EARL RUSSELL,
 8
                   Defendant.
 9
10
11          Based on the Stipulation of counsel and good cause appearing,

12          IT IS THEREFORE ORDERED that the Revocation Hearing currently scheduled on

13                                                                            February 24, 2021
     January 20, 2021, at the hour of 10:00 a.m., be vacated and continued to _________________

14   at the hour of 10:30 a.m.

15                 January
            DATED this      13, of
                       ____ day 2021.
                                   January, 2021.

16
17
                                                UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
                                                    3
